Citation Nr: 0605252	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, which denied the benefits sought on 
appeal.  The Board first considered this appeal in April 2005 
and determined that additional development and compliance 
with the Veterans Claims Assistance Act of 2000 was 
necessary.  As such, this matter was remanded.  All requested 
development was performed and the appeal is now properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current back disability that 
began during service or as a result of events experienced 
during active service.

3.  The veteran is not currently diagnosed as having post-
traumatic stress disorder due to an event that he experienced 
during active service.




CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2005 and July 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer in December 2000.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he injured his back performing 
heavy manual labor during service and/or as a result of a 
motor vehicle accident in which he broke his nose and the 
residuals thereof have been deemed service-connected.  He 
also asserts that he developed post-traumatic stress disorder 
because he had a stressful time during service dealing with a 
captain, handling pressures associated with his job working 
on a mobile missile-launcher, and having had a traumatic 
experience after taking a hallucinogenic (acid) given to him 
by a fellow serviceman in Germany.  The veteran fully 
acknowledges that he did not obtain treatment for a back 
injury following the in-service motor vehicle accident or for 
a psychiatric impairment at any time during service.


Service medical records show that the veteran was treated for 
facial injuries following a motor vehicle accident in 1974.  
He presented for treatment of back spasm in January 1976 and 
gave a history of injuring his back when he fell off of a 
bull.  The veteran was not found to have a back disability 
upon discharge from service.  His service medical records do 
not include any complaints of or treatment for a psychiatric 
impairment.  

Service personnel records show that the veteran served in 
Germany as a radio/ telephone operator.  There is no evidence 
that he engaged in combat.  He was discharged in March 1976.

The veteran was involved in a motorcycle accident in 1979 and 
requested nonservice-connected pension benefits because of 
his severe injuries.  Medical records show that he 
experienced facial injuries as well as a fracture of the left 
humerus with additional impairment of the left elbow.  
Treatment records dated in April 1982 show that he recovered 
from the accident except for a "strange affect" which was 
not identified.  In February 1989, he complained of low back 
pain after heavy lifting while fishing.

The veteran submitted an application for VA compensation in 
February 1999 and underwent VA examination in June 1999.  He 
was found on examination and x-ray to have degenerative 
arthritis of the lumbar spine.  Magnetic resonance imaging 
(MRI) performed in February 2000 showed minimal degenerative 
disc disease with no evidence of disc herniation, canal or 
neural foraminal stenosis.

The veteran testified before an RO hearing officer in 
December 2000 that he worked in Germany on a mobile missile-
launcher, but never had to launch a missile or engage an 
enemy.  He stated that he was always worried about the 
missile going off and the destruction that would be caused by 
launching the missile.  The veteran did not testify that he 
witnessed any destruction and/or loss of life during service.  
He stated that he had experienced low back pain since being 
knocked unconscious in a motor vehicle accident in 1974.

Treatment records show continued complaints of low back pain 
with heavy lifting and notations of drug-seeking behavior.  
The veteran has a long-standing history of alcohol and 
substance abuse.  There is also evidence of a learning 
disability and personality disorder.

Upon VA psychiatric examination in August 2001, the veteran 
did not describe a traumatic event that occurred during 
service nor any classic symptoms of post-traumatic stress 
disorder.  He related feeling stress during service because 
of his limited ability to read and disciplinary problems due 
to his heavy drinking.  An Axis I diagnosis of post-traumatic 
stress disorder was not rendered.  The veteran was referred 
by his vocational rehabilitation counselor in August 2003 for 
a psychiatric evaluation and again did not endorse criteria 
necessary for a diagnosis of post-traumatic stress disorder.  
That psychiatrist even stated that the veteran did not have 
any disability due to military service from a mental health 
standpoint.

The veteran underwent VA orthopedic examination in October 
2005 and the examiner reviewed the entire claims folder, 
including service medical records and post-service treatment 
records.  A diagnosis of minor degenerative disc disease of 
the lumbar spine without disc herniation, neural foraminal 
stenosis, fracture or other trauma was rendered.  The 
examiner opined that it was unlikely that the veteran 
experienced a debilitating injury during his two-year 
military career.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Back Disability

Given the evidence as outlined above, the Board finds that 
the only evidence in favor of the veteran's claim is his own 
assertions that he has experienced back pain since a 1974 
motor vehicle accident.  He is certainly capable of reporting 
his symptoms, but absent medical training his statements 
alone are insufficient to establish a relationship between an 
in-service injury and a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  The medical evidence 
clearly shows that the veteran had a severe motorcycle 
accident after service and complained of back pain on 
numerous occasions following heavy lifting.  The one medical 
opinion of record reflects that it is unlikely that an injury 
that may have been sustained in 1974 and went untreated is 
the cause of current disability.  Consequently, the Board 
finds that a chronic back disability was not incurred in 
active service or as a consequence thereof and the veteran's 
claim is denied.

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

The medical evidence includes references to rule-out post-
traumatic stress disorder, but does not include an actual 
Axis I diagnosis of the disorder.  Notations in the treatment 
notes reflecting a diagnosis of post-traumatic stress 
disorder are based a history given by the veteran and do not 
comport with a substantiated diagnosis.  Upon evaluation by 
both private and VA psychiatrists it was specifically found 
that the veteran did not meet criteria for a diagnosis of 
post-traumatic stress disorder.  Consequently, the Board 
finds that the veteran is not diagnosed as having post-
traumatic stress disorder.

Absent evidence of a disability, VA compensation cannot be 
granted.  The veteran's belief that he has a psychiatric 
disorder due to events experienced during service is not 
sufficient upon which to find a relationship between current 
complaints and active service.  Therefore, the veteran's 
claim is denied.


ORDER

Service connection for the residuals of a low back injury is 
denied.

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


